       Case 1:17-cv-06685-ALC-BCM Document 87 Filed 12/14/18 Page 1 of 26




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
MICHAEL L. FERGUSON, MYRL C. JEFFCOAT :
and DEBORAH SMITH, on behalf of the DST                                  :
SYSTEMS, INC. 401(K) PROFIT SHARING                                      :
PLAN,                                                                    :
                                                                         :
                               Plaintiffs,                               :   Case No. 17-CV-06685-ALC
                                                                         :
                     v.                                                  :   ORAL ARGUMENT REQUESTED
                                                                         :
RUANE CUNNIFF & GOLDFARB INC.,                                           :
DST SYSTEMS, INC., THE ADVISORY                                          :
COMMITTEE OF THE DST SYSTEMS, INC.                                       :
401(K) PROFIT SHARING PLAN and THE                                       :
COMPENSATION COMMITTEE OF THE                                            :
BOARD OF DIRECTORS OF DST SYSTEMS,                                       :
INC.,                                                                    :
                                                                         :
                               Defendants.                               :
                                                                         :
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

          MEMORANDUM OF LAW IN SUPPORT OF THE DST DEFENDANTS’
          MOTION TO DISMISS PLAINTIFFS’ 401(k)-RELATED ALLEGATIONS

                                                      Scott D. Musoff
                                                      Alexander C. Drylewski
                                                      James R. Carroll
                                                      Michael S. Hines
                                                      SKADDEN, ARPS, SLATE
                                                       MEAGHER & FLOM LLP
                                                      Four Times Square
                                                      New York, New York 10036
                                                      (212) 735-3000
                                                      – and –
                                                      500 Boylston Street
                                                      Boston, Massachusetts 02116
                                                      (617) 573-4800

                                                      Counsel for Defendants
                                                      DST Systems, Inc., The Advisory Committee of the
                                                      DST Systems, Inc. 401(k) Profit Sharing Plan, and The
                                                      Compensation Committee of the Board of Directors of
Dated: December 14, 2018                              DST Systems, Inc.
        Case 1:17-cv-06685-ALC-BCM Document 87 Filed 12/14/18 Page 2 of 26




                                                   TABLE OF CONTENTS

TABLE OF AUTHORITIES .......................................................................................................... ii
PRELIMINARY STATEMENT .....................................................................................................1
BACKGROUND .............................................................................................................................4
ARGUMENT ...................................................................................................................................5
I.        PLAINTIFFS FAIL TO ALLEGE FACTS PLAUSIBLY
          SUPPORTING A CLAIM FOR BREACH OF THE DUTY OF LOYALTY ....................6
II.       PLAINTIFFS FAIL TO ALLEGE FACTS PLAUSIBLY
          SUPPORTING A CLAIM FOR BREACH OF THE DUTY OF PRUDENCE ..................7
          A.         Mere Allegations Of “Excessive” Fees Do Not
                     Support An Imprudence Claim As A Matter Of Law ..............................................8
                     1.         The Complaint’s Assertions Of “Excessive” Investment Fees
                                Do Not Support A Reasonable Inference Of A Flawed Process .................8
                     2.         Plaintiffs’ Allegations About
                                Recordkeeping And Administrative Fees Do Not
                                Support A Reasonable Inference Of A Flawed Process ............................13
          B.         General, Non-Specific Allegations Of Underperformance
                     Do Not Support An Imprudence Claim As A Matter Of Law ...............................15
          C.         Allegations That The Plan Did Not Contain Alternative
                     Investments Do Not Support An Imprudence Claim As A Matter Of Law...........17
          D.         Conclusory Allegations That Fiduciaries Did Not Monitor The DST
                     Stock Fund Do Not Support An Imprudence Claim As A Matter Of Law............19
          E.         Conclusory Allegations That The Advisory Committee
                     Was Unqualified Or Failed To Adopt Procedures To Manage
                     The Plan Do Not Support A Claim Of Imprudence As A Matter Of Law ............20
CONCLUSION ..............................................................................................................................21




                                                                     i
        Case 1:17-cv-06685-ALC-BCM Document 87 Filed 12/14/18 Page 3 of 26




                                               TABLE OF AUTHORITIES

CASES                                                                                                                      PAGE(S)

Ashcroft v. Iqbal,
       556 U.S. 662 (2009) .................................................................................................5, 13, 20

Bell Atlantic Corp. v. Twombly,
        550 U.S. 544 (2007) .............................................................................................................5

Davis v. Washington University in St. Louis,
       No. 17-cv-1641-RLW, 2018 WL 4684244 (E.D. Mo. Sept. 28, 2018) ...............................9

Dorman v. Charles Schwab Corp.,
     No. 17-cv-00285, slip op. (N.D. Cal. Sept. 20, 2018) .......................................................16

Fifth Third Bancorp v. Dudenhoeffer,
       134 S. Ct. 2459 (2014) .........................................................................................................6

George v. Kraft Foods Global, Inc.,
      641 F.3d 786 (7th Cir. 2011) .............................................................................................19

Guo v. IBM 401(k) Plus Plan,
       95 F. Supp. 3d 512 (S.D.N.Y. 2015)....................................................................................4

Hecker v. Deere & Co.,
      556 F.3d 575 (7th Cir. 2009) .................................................................................11, 18, 19

Loomis v. Exelon Corp.,
      658 F.3d 667 (7th Cir. 2009) ...................................................................................9, 11, 17

Pension Benefit Guaranty Corp. ex rel. St. Vincent Catholic Medical Centers Retirement Plan v.
       Morgan Stanley Investment Management Inc.,
       712 F.3d 705 (2d Cir. 2013)....................................................................................... passim

Renfro v. Unisys Corp.,
       671 F.3d 314 (3d Cir. 2012)...........................................................................................9, 11

Rosen v. Prudential Retirement Insurance & Annuity Co.,
       No. 3:15-cv-1839 (VAB), 2016 WL 7494320,
       aff’d, 718 Fed. App’x 3 (2d Cir. 2017) ........................................................................10, 13

Sacerdote v. New York University,
      No. 16-cv-6284 (KBF), 2017 WL 3701482 (S.D.N.Y. Aug. 25, 2017) .................... passim

Sweda v. University of Pennsylvania,
      No. 16-4329, 2017 WL 4179752 (E.D. Penn. Sept. 21, 2017) ................................9, 10, 15

                                                                    ii
        Case 1:17-cv-06685-ALC-BCM Document 87 Filed 12/14/18 Page 4 of 26




Taylor v. United Technologies Corp.,
       No. 06-cv-1494(WWE), 2009 WL 535779 (D. Conn. Mar. 3, 2009) ...............................20

Tellabs, Inc. v. Makor Issues & Rights, Ltd.,
       551 U.S. 308 (2007) .............................................................................................................4

Tibble v. Edison International,
       729 F.3d 1110 (9th Cir. 2013) .......................................................................................9, 11

White v. Chevron Corp.,
       No. 16-cv-0793-PJH, 2016 WL 4502808 (N.D. Cal. Aug. 29, 2016) ....................... passim

White v. Chevron Corp.,
       No. 16-cv-0793-PJH, 2017 WL 2352137 (N.D. Cal. May 31, 2017), aff’d, -- F. App’x --,
       No. 17-16208, 2018 WL 5919670 (9th Cir. Nov. 13, 2018) .............................................10

Young v. General Motors Investment Management Corp.,
      325 F. App’x 31 (2d Cir. 2009) .........................................................................................14

RULES & STATUTES                                                                                                                PAGE(S)

15 U.S.C. § 80a-1 ...........................................................................................................................17

15 U.S.C. § 80a-8 ...........................................................................................................................17

15 U.S.C. § 80a-16 .........................................................................................................................17

15 U.S.C. § 80a-24 .........................................................................................................................17

15 U.S.C. § 80a-29 .........................................................................................................................17

29 U.S.C. § 1104 ..........................................................................................................................6, 7

OTHER AUTHORITIES                                                                                                               PAGE(S)

U.S. Department of Labor, A Look at 401(k) Plan Fees (Aug. 2013),
       available at https://www.dol.gov/sites/default/files/ebsa/about-ebsa/our-
       activities/resource-center/publications/a-look-at-401k-plan-fees.pdf. ..............................10




                                                                     iii
      Case 1:17-cv-06685-ALC-BCM Document 87 Filed 12/14/18 Page 5 of 26




                                 PRELIMINARY STATEMENT

               Defendant DST Systems, Inc. (“DST”) is a global provider of technology-based

information processing and servicing solutions.1 DST offers its employees the opportunity to

participate in the DST Systems, Inc. 401(k) Profit Sharing Plan (the “Plan”) -- a 401(k)

retirement plan designed to assist DST employees in meeting their retirement goals. The Plan

offers participants a diverse lineup of investment options that includes a range of investment

strategies, risk profiles, and investment fees.

               During the period relevant to this lawsuit (approximately 2012 through 2016), the

Plan was comprised of two components: (1) the 401(k) portion, which was managed by the

Advisory Committee and (2) the Profit Sharing Account (the “PSA”), which was managed by

Ruane. Plaintiffs -- three former DST employees who are participants in the Plan -- allege that

Defendants’ conduct with respect to the Plan violated the Employee Retirement Income Security

Act of 1974 (“ERISA”). With respect to the DST Defendants, Plaintiffs allege, among other

things, that they breached their ERISA fiduciary duties because they “selected and retained high-

cost and poor-performing investments” in the 401(k) portion of the Plan.2 (Compl. ¶ 6.) In that

regard, Plaintiffs allege that the DST Defendants breached their ERISA fiduciary duties of

loyalty and prudence with respect to the 401(k) portion of the Plan by, among other things, (1)


1
       Defendants DST, the Advisory Committee of the DST Systems, Inc. 401(k) Profit
Sharing Plan (the “Advisory Committee”), and the Compensation Committee of the Board of
Directors of DST (the “Compensation Committee”) are collectively referred to as the “DST
Defendants.” Defendant Ruane Cunniff & Goldfarb Inc. is referred to as “Ruane,” and together
with the DST Defendants, “Defendants.”
2
        Plaintiffs also allege that the DST Defendants and Ruane breached ERISA fiduciary
duties in connection with investments in the PSA portion of the Plan. (See, e.g., Second
Amended Complaint ¶¶ 24-55 (the “Complaint,” cited as “Compl.”).) This motion to dismiss
addresses only those allegations concerning the 401(k) portion of the Plan. (See, e.g., Compl.
¶¶ 56-87.)
      Case 1:17-cv-06685-ALC-BCM Document 87 Filed 12/14/18 Page 6 of 26




including higher-cost share classes of certain investment options even though lower-cost share

classes of those same funds were available to the Plan (id. ¶ 59); (2) failing to remove

underperforming investment options (id. ¶ 66); (3) failing to offer non-mutual fund investment

options (id. ¶ 81); (4) failing to monitor adequately the DST Stock Fund -- one of the investment

choices in the 401(k) portion of the Plan (id. ¶¶ 74-77); and (5) not engaging an investment

adviser to manage the 401(k) portion of the Plan (id. ¶ 57). All of Plaintiffs’ claims with respect

to the 401(k) portion of the Plan fail as a matter of law for a variety of independent reasons.3

               First, Plaintiffs’ claim for breach of the duty of loyalty should be dismissed

because there are no allegations that the DST Defendants engaged in any purposeful conduct for

the benefit of themselves or a third-party. Rather, the Complaint’s allegations are solely directed

at a breach of the duty of prudence.

               Second, Plaintiffs’ claim for breach of the duty of prudence fares no better. To

state a claim for a breach of the duty of prudence under ERISA, a plaintiff’s complaint must

include allegations of a “fiduciary’s conduct in arriving at an investment decision,” and must

include factual allegations that a fiduciary did not “employ[] the appropriate methods to

investigate and determine the merits of a particular investment.” Pension Ben. Guar. Corp. ex

rel. St. Vincent Catholic Med. Ctrs. Ret. Plan v. Morgan Stanley Inv. Mgmt. Inc., 712 F.3d 705,

716 (2d Cir. 2013) (internal quotation marks omitted) (“Morgan Stanley”). Where -- as here --

there are no factual allegations about the process employed in making fiduciary decisions, a

plaintiff may survive a motion to dismiss a prudence claim only “if the court, based on

circumstantial factual allegations, may reasonably infer from what is alleged that the process was

flawed.” Id. at 718 (internal quotation marks and citation omitted). Here, Plaintiffs’ allegations

3
        Attached hereto as Appendix A is a table listing the investment options available to
participants within the 401(k) portion of the Plan from 2012 through 2016.


                                                 2
      Case 1:17-cv-06685-ALC-BCM Document 87 Filed 12/14/18 Page 7 of 26




are conclusory and based on impermissible hindsight, and accordingly, are insufficient as a

matter of law to infer a flawed process.

               For example, Plaintiffs’ allegations that the Plan included high-cost share classes

of investment options when lower-cost share classes of those same investment options were

available to the Plan do not, as a matter of law, support an inference of a flawed fiduciary

process where, as here, the Plan was comprised of a reasonable range of investment options.

Indeed, Judge Forrest recently rejected identical allegations on a motion to dismiss. See, e.g.,

Sacerdote v. New York Univ., No. 16-cv-6284 (KBF), 2017 WL 3701482, at *11 (S.D.N.Y. Aug.

25, 2017). Likewise, Plaintiffs’ hindsight allegations of investment underperformance are

insufficient to support a claim of an imprudent process because, as the Second Circuit made clear

in Morgan Stanley, the test of prudence is “conduct in arriving at an investment decision, not on

its results.” Morgan Stanley, 712 F.3d at 716. For the same reason, Plaintiffs’ conclusory

allegations that the DST Defendants acted imprudently by (i) including mutual funds as

investment options, rather than collective trusts or separately managed accounts, and (ii)

selecting a money market fund rather than a stable value fund as an investment option are

equally unavailing. Finally, although Plaintiffs baldly assert that the DST Defendants were

unqualified to manage the Plan and failed to engage an investment adviser to manage the 401(k)

portion of the Plan, there are no allegations at all concerning the qualifications of the Plan’s

fiduciaries, and nothing in ERISA requires a plan fiduciary to engage an investment adviser to

manage a plan’s assets.

               In short, the Court should reject Plaintiffs’ attempt to cobble together a fiduciary

breach claim with hindsight-based allegations of the Plan’s investment options, and conclusory

allegations of imprudence devoid of factual support. All of Plaintiffs’ allegations and claims




                                                  3
      Case 1:17-cv-06685-ALC-BCM Document 87 Filed 12/14/18 Page 8 of 26




concerning the 401(k) portion of the Plan fail to state a claim as a matter of law and should be

dismissed.

                                        BACKGROUND4

               DST is a Delaware corporation with its principal place of business in Kansas City,

Missouri. (Compl. ¶ 14.) DST is the Plan’s sponsor. (Id.) The Advisory Committee of the Plan

is the Plan’s named fiduciary (id. ¶ 15), and is responsible for controlling and managing the

operations and administration of the Plan (2013 Summary Plan Description For The DST

Systems, Inc. 401(k) Profit Sharing Plan at 2 (Hines Decl. Ex. 1) (“2013 SPD”).) The

Compensation Committee appoints the members of the Advisory Committee. (Compl. ¶ 16.)

               The Plan is a defined-contribution retirement plan, funded through employee-

directed contributions, DST matching contributions, and DST’s voluntary profit sharing

contributions. (Compl. ¶ 12.) Prior to certain amendments effective January 1, 2017, the Plan

was comprised of two components: (1) the PSA and (2) the 401(k) portion. (Id. ¶ 22.)

Investments in the 401(k) portion of the Plan were entirely participant-directed; that is, each

participant allocated the employee and employer matching contributions into any investment

option available under the Plan as determined by the Advisory Committee.5 (2013 SPD at 10

(Hines Decl. Ex. 1).) As reflected in Appendix A, prior to January 2017 the 401(k) portion of

4
        On a motion to dismiss, the Court may consider “documents incorporated into the
complaint by reference, and matters of which a court may take judicial notice.” Tellabs, Inc. v.
Makor Issues & Rights, Ltd., 551 U.S. 308, 322 (2007); see also Guo v. IBM 401(k) Plus Plan,
95 F. Supp. 3d 512, 522 (S.D.N.Y. 2015) (taking judicial notice of various ERISA plan-related
documents relied on in bringing the action). Copies of documents that the Court may consider
on this motion, including relevant documents concerning the Plan, public filings, and required
fee disclosures that were provided to participants of the Plan are included in the accompanying
Declaration of Michael S. Hines (cited as “Hines Decl. Ex. __”), submitted herewith.
5
       DST profit sharing contributions were not participant-directed; those contributions were
invested by the Plan’s Trustee as directed by Ruane. (Compl. ¶ 22; see also 2013 SPD at 11
(Hines Decl. Ex. 1).)


                                                 4
      Case 1:17-cv-06685-ALC-BCM Document 87 Filed 12/14/18 Page 9 of 26




the Plan was comprised of a broad array of investment options, including actively managed

mutual funds and passively managed index funds.6 The Plan’s investment options reflected a

variety of investment strategies and risk-return profiles; consequently, the management fees

charged by those options varied as well. (See generally, Participant Fee Disclosure Notices

(Hines Decl. Exs. 2-5).) In addition to mutual funds, until approximately October 2014 the

401(k) portion of the Plan allowed participants to invest in DST common stock through the DST

Stock Fund. (Compl. ¶¶ 22, 62.) The DST Stock Fund was comprised of 98% to 99% of DST

stock and 1% to 2% of cash for liquidity purposes. (See 2013 SPD at 10 (Hines Decl. Ex. 1).)

                                           ARGUMENT

               To survive a Rule 12(b)(6) motion to dismiss for failure to state a claim, a

complaint must allege “a plausible entitlement to relief.” Bell Atl. Corp. v. Twombly, 550 U.S.

544, 559 (2007). Although the Court must take the allegations in a plaintiff’s pleadings as true

and make all reasonable inferences in favor of the plaintiff, “a plaintiff’s obligation to provide

the grounds of his entitle[ment] to relief requires more than labels and conclusions, and a

formulaic recitation of the elements of a cause of action will not do . . . .” Id. at 555 (internal

quotation marks omitted). “Threadbare recitals of the elements of a cause of action, supported

by mere conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

Rather, a complaint “must contain sufficient factual matter, accepted as true, to state a claim to

relief that is plausible on its face. A claim has facial plausibility when the plaintiff pleads factual




6
         The Plan was amended and restated effective January 1, 2017. Among other things, the
PSA portion of the Plan was eliminated and all investments became participant-directed. As a
result, the Plan’s investment options also changed. The Complaint does not include any
allegations regarding the revised Plan lineup; accordingly, those changes are not addressed here.
(See Compl. ¶ 4, n.1.)


                                                   5
     Case 1:17-cv-06685-ALC-BCM Document 87 Filed 12/14/18 Page 10 of 26




content that allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Id. (internal quotation marks and citation omitted).

               The Second Circuit has cautioned that courts should take “particular care” in

applying those standards in the context of ERISA claims. Morgan Stanley, 712 F.3d at 718.

That is so because “a suit claiming breach of fiduciary duty is ominous,” thus “elevat[ing] the

possibility that a plaintiff with a largely groundless claim [will] simply take up the time of a

number of other people, with the right to do so representing an in terrorem increment of the

settlement value.” Id. at 719 (internal quotation marks omitted). Consistent with the Second

Circuit’s view, the Supreme Court has observed that a motion to dismiss is an “important

mechanism for weeding out meritless [ERISA] claims.” Fifth Third Bancorp v. Dudenhoeffer,

134 S. Ct. 2459, 2471 (2014).

               Here, both Counts I and II purport to assert claims for the breach of ERISA’s

duties of loyalty and prudence, although the differences between Counts I and II with respect to

the fiduciary duty claims, if any, are not clear from the Complaint’s allegations. (See Compl.

¶¶ 98, 107.) In any event, as discussed below, the Complaint’s allegations do not state a claim

for either a breach of the duty of loyalty or a breach of the duty of prudence.

I.     PLAINTIFFS FAIL TO ALLEGE FACTS PLAUSIBLY
       SUPPORTING A CLAIM FOR BREACH OF THE DUTY OF LOYALTY

               ERISA’s duty of loyalty arises under ERISA § 404(a)(1)(A), and charges

fiduciaries with acting “for the exclusive purpose of . . . providing benefits to participants and

their beneficiaries[] and . . . defraying reasonable expenses.” 29 U.S.C. § 1104(a)(1)(A). To

state a claim for breach of the duty of loyalty, it is not enough to conclusorily allege that a

defendant failed to act for the exclusive purpose of providing benefits to participants. Rather, “a

plaintiff must allege plausible facts supporting an inference that the defendant acted for the



                                                  6
      Case 1:17-cv-06685-ALC-BCM Document 87 Filed 12/14/18 Page 11 of 26




purpose of providing benefits to itself or someone else.” Sacerdote, 2017 WL 3701482, at *5-6

(dismissing duty of loyalty claim on a Rule 12(b)(6) motion because the complaint contained “no

factual allegations [to] support purposeful action by [the defendant] to benefit another (let alone

itself”)). See also White v. Chevron Corp., No. 16-cv-0793-PJH, 2016 WL 4502808, at *5 (N.D.

Cal. Aug. 29, 2016) (dismissing duty of loyalty claim on a Rule 12(b)(6) motion because “the

complaint pleads no facts sufficient to raise a plausible inference that defendants took any of the

actions alleged for the purpose of benefitting themselves or a third-party”).

               Similarly here, Plaintiffs’ claims concerning the 401(k) portion of the Plan are

devoid of factual allegations supporting purposeful action by the DST Defendants to benefit

themselves or a third-party. (See Compl. ¶¶ 56-77.) Instead, Plaintiffs’ loyalty claims are

impermissibly intertwined with their prudence claims, and because there are no separate

allegations purporting to support a claim for breach of the duty of loyalty, those claims should be

dismissed as a matter of law. See Sacerdote, 2017 WL 3701482, at *5-6.

II.    PLAINTIFFS FAIL TO ALLEGE FACTS PLAUSIBLY
       SUPPORTING A CLAIM FOR BREACH OF THE DUTY OF PRUDENCE

               ERISA’s duty of prudence arises under ERISA § 404(a)(1)(B), and requires

fiduciaries to act “with the care, skill, prudence, and diligence under the circumstances then

prevailing that a prudent man acting in a like capacity and familiar with such matters would use.”

29 U.S.C. § 1104(a)(1)(B). A claim of imprudence requires an analysis of a “fiduciary’s conduct

in arriving at an investment decision, not on its results, and ask[s] whether a fiduciary employed

the appropriate methods to investigate and determine the merits of a particular investment.”

Morgan Stanley, 712 F.3d at 716. In other words, a fiduciary’s prudence is judged by process,

not outcome. Where -- as here -- there are no allegations of fact about the process employed in

making fiduciary decisions, a plaintiff may survive a motion to dismiss only “if the court, based



                                                 7
     Case 1:17-cv-06685-ALC-BCM Document 87 Filed 12/14/18 Page 12 of 26




on circumstantial factual allegations, may reasonably infer from what is alleged that the process

was flawed.” Id. at 718 (internal quotation marks omitted).

                 With respect to the 401(k) portion of the Plan, Plaintiffs attempt to infer a flawed

process by generally alleging that the DST Defendants (a) charged participants “excessive”

investment management and individual participant fees (Compl. ¶¶ 56, 59, 60, 61, 62, 64); (b)

failed to remove Plan investment options that performed poorly (id. ¶¶ 65-66); (c) did not

consider alternative investment vehicles, such as a stable value fund or separate accounts (e.g.,

id. ¶¶ 64, 81); (d) did not monitor the DST Stock Fund adequately (id. ¶¶ 74-77); and (e) did not

engage an investment adviser or otherwise possess the requisite qualifications to manage the

Plan (e.g., id. ¶¶ 57-58). For the multiple independent reasons discussed below, the Complaint

fails to set forth circumstantial factual allegations about the 401(k) portion of the Plan that could

lead to a reasonable inference of a flawed process. See Morgan Stanley, 712 F.3d at 718.

Consequently, Plaintiffs’ claims for breach of the duty of prudence should be dismissed as a

matter of law.

       A.        Mere Allegations Of “Excessive” Fees Do Not
                 Support An Imprudence Claim As A Matter Of Law

                 The Complaint alleges that (1) certain of the Plan’s investments had “excessive”

fees (Compl. ¶¶ 56, 59, 60, 61, 64) and (2) participants paid “excessive” individual fees and total

Plan costs (id. ¶¶ 62). None of those allegations support an inference that the DST Defendants

engaged in a flawed process with respect to the 401(k) portion of the Plan.

                 1.     The Complaint’s Assertions Of “Excessive” Investment Fees
                        Do Not Support A Reasonable Inference Of A Flawed Process

                 Plaintiffs allege that the DST Defendants breached ERISA’s duty of prudence by

including in the Plan “inappropriate and imprudent share classes . . . even though there were

alternative, available share classes for which the Plan was eligible and which would have


                                                   8
     Case 1:17-cv-06685-ALC-BCM Document 87 Filed 12/14/18 Page 13 of 26




resulted in significantly lower costs to the Plan for the same exact investments.” (Compl. ¶ 59.)

In that regard, the Complaint identifies twelve (of the twenty nine) investment options as having

such lower-cost share classes, but utilizing a more expensive share class in the Plan lineup. (Id.)

Plaintiffs’ share-class allegations do not support a claim.

               First, in Sacerdote Judge Forrest held identical allegations of the availability of

lower-cost share classes insufficient to support a breach of fiduciary duty under ERISA. 2017

WL 3701482, at *11. There, plaintiffs alleged that New York University breached ERISA

fiduciary duties by offering in its retirement plan expensive and otherwise imprudent investment

options, including higher-cost share classes instead of available lower-cost share classes of the

same funds. Id. In dismissing those allegations, Judge Forrest observed that the Third, Seventh,

and Ninth Circuits have rejected similar allegations in circumstances where the mix and range of

all of the available investment options were reasonable. Id. (citing Tibble v. Edison Int’l, 729

F.3d 1110 (9th Cir. 2013); Renfro v. Unisys Corp., 671 F.3d 314 (3d Cir. 2012); Loomis v.

Exelon Corp., 658 F.3d 667 (7th Cir. 2009).) Judge Forrest further observed that allegations of

lower-cost share classes did “not constitute evidence of imprudence” because “prudent

fiduciaries may very well choose to offer retail share class shares over institutional class

shares . . . because retail class shares necessarily offer higher liquidity.” Id. Based on that

precedent, Judge Forrest rejected plaintiffs’ share-class allegations because the investment

management fees associated with all of the plan’s investment options were reasonable. Id. See

also Davis v. Wash. Univ. in St. Louis, No. 4:17-cv-1641-RLW, 2018 WL 4684244, at *2 (E.D.

Mo. Sept. 28, 2018) (dismissing ERISA breach of fiduciary claims based on allegations that the

plan “offered [] retail share classes for which identical, cheaper shares were available”); Sweda v.

Univ. of Penn., No. 16-4329, 2017 WL 4179752, at *9 (E.D. Penn. Sept. 21, 2017) (dismissing




                                                  9
     Case 1:17-cv-06685-ALC-BCM Document 87 Filed 12/14/18 Page 14 of 26




identical allegations as insufficient where half of the plan’s investment options also included

lower-cost institutional offerings); White v. Chevron Corp., No. 16-cv-0793-PJH, 2017 WL

2352137, at *14 (N.D. Cal. May 31, 2017) (“merely alleging that a [p]lan offers [certain share

classes] is insufficient to state a claim for breach of the duty of prudence, as fiduciaries have

latitude to value investment features other than price, and indeed are required to do so”), aff’d, --

F. App’x --, No. 17-16208, 2018 WL 5919670, at *1 (9th Cir. Nov. 13, 2018); White, 2016 WL

4502808, at *11 (dismissing claims and holding that share-class allegations were “based on the

[incorrect] assumption that the mere inclusion of a fund with an expense ratio that is higher than

that of the lowest share class violates the duty of prudence”).

               As in Sacerdote, Sweda, and White, the mix and range of the Plan’s investment

options were reasonable. For example, the Plan was comprised of investment options with a

range of expense ratios from 4 basis points to 129 basis points, and included both actively-

managed and passively-managed investment funds.7 (See, e.g., March 1, 2014 Participant Fee

Disclosure Notice (Hines Decl. Ex. 3).) See also Rosen v. Prudential Ret. Ins. & Annuity Co.,

No. 3:15-cv-1839 (VAB), 2016 WL 7494320, at *15 (observing that the plan’s investment

options had expense ratios ranging from 4 bps to 102 bps and holding that the “inclusion of . . .

lower-cost alternatives undermines [p]laintiffs’ assertions that [defendants] breached their

fiduciary duties by charging excessive fees”), aff’d, 718 Fed. App’x 3 (2d Cir. 2017).



7
        Actively managed funds are operated by “an investment adviser who continually
researches, monitors, and actively trades the holdings of the fund to seek a higher return than the
market and [these funds] generally have higher fees.” U.S. Dep’t of Labor, A Look at 401(k)
Plan Fees at 7 (Aug. 2013), available at https://www.dol.gov/sites/default/files/ebsa/about-
ebsa/our-activities/resource-center/publications/a-look-at-401k-plan-fees.pdf. Passively
managed funds, by contrast, “seek to obtain the investment results of an established market
index . . . by duplicating the holdings included in the index” and generally have lower
management fees because they “require little research or trading activity.” Id.


                                                 10
     Case 1:17-cv-06685-ALC-BCM Document 87 Filed 12/14/18 Page 15 of 26




               Moreover, the fees of the Plan’s investment options were well within a range that

other courts have consistently held to be reasonable as a matter of law. For example, in Hecker

v. Deere & Co., the Seventh Circuit affirmed dismissal of claims that defendants breached

fiduciary duties by selecting investment options with excessive fees. 556 F.3d 575, 586 (7th Cir.

2009). The court observed that -- like the Plan here -- there was a wide a range of expense ratios

from 7 basis points to just over 100 basis points and that “all of these funds were also offered to

investors in the general public, and so the expense ratios necessarily were set against the

backdrop of market competition.” Id.; see also Tibble, 729 F.3d at 1135 (rejecting excessive fee

arguments where expense ratios varied from 3 basis points to more than 200 basis points);

Renfro, 671 F.3d at 327-28 (rejecting excessive fee claims where expense ratios ranged from 10

basis points to 121 basis points); Loomis, 658 F.3d at 669-70 (rejecting excessive fee claims

where expense ratios ranged from 3 basis points to 96 basis points).

               Second, Plaintiffs’ share class allegations are even weaker than those found to be

inadequate in Sacerdote. Contrary to Plaintiffs’ allegation, the Plan was not “eligible” for each

of the lower-cost share classes identified in the Complaint “as of April 9, 2015.” (Compl. ¶ 59.)

For example, there was no “Y” share class of the American Century Value Fund, the American

Century Growth Fund, the American Century Select Fund, and the American Century Ultra Fund

prior to 2017, and in any event, the “Y” share class of the American Century funds is not

available to 401(k) retirement plans. (See Prospectus, American Century Investments – Value

Fund, at 4, 5 (April 10, 2017) (“Employer-sponsored retirement plans are not eligible to invest in

the . . . Y Class” (emphasis added)) (Hines Decl. Ex. 6); Prospectus, American Century

Investments – Growth Fund, at 4, 5 (April 10, 2017) (same) (Hines Decl. Ex. 7); Prospectus,

American Century Investments – Select Fund, at 4, 5 (April 10, 2017) (same) (Hines Decl. Ex.




                                                 11
     Case 1:17-cv-06685-ALC-BCM Document 87 Filed 12/14/18 Page 16 of 26




8); Prospectus, American Century Investments – Ultra Fund, at 4, 5 (April 10, 2017) (same)

(Hines Decl. Ex. 9).) Similarly, the Plan was not eligible to invest in the “F” share class of the

Lord Abbett Affiliated Fund (Compl. ¶ 59), because that share class was limited to “fee-based

advisory programs and certain registered investment advisers.” (See Prospectus, Lord Abbett

Affiliated Fund, at 20 (March 1, 2015) (Hines Decl. Ex. 10).) The Plan is neither an advisory

program nor an investment adviser. Moreover, unlike in Sacerdote, the Plan’s investments are

already in low-cost share classes applicable to retirement plans, and not higher-cost “retail” share

classes offered to individual investors. For example, the Complaint alleges that the Plan offered

the “Investor” class of the American Century funds (Compl. ¶ 59), but those funds also offer

higher-cost A, T, C and R share classes.8 (See generally, American Century Investments

Prospectuses, at 2 (Hines Decl. Exs. 6-9).)

               Third, although the Complaint alleges that the BMO Prime Money Market Fund

had “an extremely high expense ratio of 46 bps” and offered a lower-cost share class (Compl.

¶ 64), that fund is not a designated investment alternative (i.e., an investment option into which

participants can place their money), and therefore was not available for investment by Plan

participants. Each of the Plan’s Participant Fee Disclosure Notices contains a Fee Disclosure

Comparative Chart, which “details information required to be provided . . . on an annual basis for

each of the [P]lan’s designated investment alternatives.” (See generally Participant Fee

Disclosure Notices (emphasis added) (Hines Decl. Exs. 2-5).) The BMO Prime Money Market

Fund is not listed in any of the Fee Disclosure Comparative Charts as an option into which

8
        Plaintiffs also mistakenly allege that the Plan “did not rely upon so-called ‘revenue
sharing’ or other indirect compensation to fund Plan expenses,” and therefore higher-cost share
classes should not have been used. (Compl. ¶ 60.) As disclosed to participants, however, the
Plan paid recordkeeping fees “from revenue sharing payments that the Plan receive[d] from the
Plan’s investment options.” (March 25, 2016 Participant Fee Disclosure Notice at 2 (Hines Decl.
Ex. 5).)


                                                 12
     Case 1:17-cv-06685-ALC-BCM Document 87 Filed 12/14/18 Page 17 of 26




participants can make contributions (it was merely a cash account to hold the Plan’s cash and

accounted for as an administrative expense, which are not charged to plan participants (see

supra, at 14-15)). Accordingly, that fund’s expense ratio is irrelevant.9

               2.      Plaintiffs’ Allegations About Recordkeeping And Administrative
                       Fees Do Not Support A Reasonable Inference Of A Flawed Process

               In addition to alleged excessive investment management fees, the Complaint also

appears to allege that the Plan paid an unreasonable amount of administrative fees. (See Compl.

¶ 62.) In that regard, Plaintiffs allege that: (1) participants paid “significant and excessive

individual participant fees that range from 29-35 basis points, which result in a total cost to

participants of approximately 150 bps” (id.), and (2) the Plan’s fiduciaries failed to solicit bids

from alternative service providers (id. ¶ 82). Each of those allegations fails to state a claim.

               First, the Complaint nowhere alleges what individual fees, other than any fees

paid to Ruane (which are not the subject of this motion), Plaintiffs seek to challenge. For

example, as disclosed in the Plan’s annual Fee Disclosure Notice, participants were not charged

recordkeeping fees and other administrative expenses. (See March 25, 2016 Participant Fee

Disclosure Notice at 2 (Hines Decl. Ex. 5).) Accordingly, Plaintiffs’ allegations of 29-35 basis

points and 150 basis points of participant fees are wrong, vague, and do not give rise to a

reasonable inference of misconduct. See Iqbal, 556 U.S. at 678.




9
         Similarly inadequate to state a claim is the Complaint’s suggestion that the inclusion of
actively managed mutual funds -- which generally have higher costs than passively managed
mutual funds (see supra note 7, at 10) -- constitutes a breach of fiduciary duty. (Compl. ¶ 80.)
That identical claim was considered, and rejected, in Rosen. See Rosen, 2016 WL 7494320, at
*14 (holding that “general allegations regarding the higher costs associated with actively-
managed mutual funds” did not “demonstrate that those investments were imprudent, or that a
prudent fiduciary would have decided any differently under the circumstances, and thus they fail
to state an ERISA claim as a matter of law”).


                                                 13
     Case 1:17-cv-06685-ALC-BCM Document 87 Filed 12/14/18 Page 18 of 26




               Moreover, those allegations fail for the additional reason that Plaintiffs do not

provide any benchmark against which to compare any alleged administrative fees. See, e.g.,

White, 2016 WL 4502808, at *13-14 (dismissing on a Rule 12(b)(6) motion allegations of

excessive administrative fees where plaintiffs failed to allege any benchmark measure of fees).

Plaintiffs also fail to allege any facts, as they must, from which the Court could infer that the

same services were available for less on the market. See Young v. Gen. Motors Inv. Mgmt.

Corp., 325 F. App’x 31, 33 (2d Cir. 2009) (affirming Rule 12(b)(6) dismissal and holding that

plaintiffs had not plausibly alleged that the fiduciaries agreed to pay excessive fees where they

“fail[ed] to allege that the fees were excessive relative to the services rendered” (internal

quotation marks omitted)).

               Second, Plaintiffs’ allegation that the Plan’s fiduciaries did not seek competitive

bids for Plan services (Compl. ¶ 82) is mere speculation and therefore fails to satisfy the Second

Circuit’s mandate that a plaintiff alleging ERISA breaches of fiduciary duty must plead facts that

“give rise to a reasonable inference that the defendant committed the alleged misconduct,”

which requires allegations that are “suggestive of, rather than merely consistent with, a finding of

misconduct.” Morgan Stanley 712 F.3d at 718-19 (internal quotation marks and citation

omitted). Moreover, nothing in ERISA requires plan fiduciaries to obtain competitive bids from

plan service providers. Indeed, the court in White rejected that identical allegation, holding that

such an allegation “has no legal foundation” particularly where -- as here -- plaintiffs failed to

allege any facts “showing that the [p]lan fiduciaries failed to consider putting the fee structure

out for competitive bidding, or failed to negotiate a reasonable fee structure with [the plan’s

recordkeeper].” White, 2016 WL 4502808, at *14-15.




                                                 14
     Case 1:17-cv-06685-ALC-BCM Document 87 Filed 12/14/18 Page 19 of 26




        B.      General, Non-Specific Allegations Of Underperformance
                Do Not Support An Imprudence Claim As A Matter Of Law

                Plaintiffs allege that eight of the Plan’s investment options “consistently

underperformed” their one-, three-, and ten-year benchmarks between 2009 and 2016 (Compl. ¶

66), and that “certain,” but unidentified, investment options “were poorly rated” (id. ¶ 65). It is

well established under ERISA, however, that the test for imprudence is one of “conduct in

arriving at an investment decision, not on its results.” Morgan Stanley, 712 F.3d at 716 (internal

quotation marks and citation omitted). Merely alleging that an investment had poor performance

is therefore not sufficient to state a claim for breach of fiduciary duty -- a plaintiff “cannot rely,

after the fact, on the magnitude of the decrease in the [relevant investment’s] price.” Id. at 718.

Instead, Plaintiffs must “allege[] facts that, if proved, would show that an adequate investigation

would have revealed to a reasonable fiduciary that the investment at issue was improvident.” Id.

(internal quotation marks and citation omitted). See also Sweda, 2017 WL 4179752, at *10

(dismissing ERISA claim where plaintiff alleged that “60% of the Plan’s investment options

‘underperformed their respective benchmarks over the previous 5-year period’” because “[a]

statistical sampling of funds would expect (all things being equal) half of the funds to be above

benchmarks and half to be below benchmarks”). Similarly here, Plaintiffs’ allegations fail to

state a claim for multiple reasons.

                First, for the eight investment options that Plaintiffs claim “consistently”

underperformed their benchmarks (Compl. ¶ 66), the Complaint fails to identify either the

benchmarks it claims were underperformed or the magnitude of such underperformance. That

alone is sufficient for dismissing those allegations, because the omission of that basic

information does not permit any assessment of whether a reasonable fiduciary in like




                                                  15
     Case 1:17-cv-06685-ALC-BCM Document 87 Filed 12/14/18 Page 20 of 26




circumstances would have considered the investments “improvident.” See Morgan Stanley, 712

F.3d at 718.

               Moreover, Plaintiffs’ unsupported and conclusory allegations that those

investment options “consistently underperformed” their one-, three-, and ten-year benchmarks

from 2009 to 2016 is demonstrably wrong. For example, as of December 31, 2013:

               (i)     the TIAA-CREF Mid Cap Value Fund had outperformed both its
                       benchmarks on a 5-year and 10-year basis, and outperformed one of its
                       two benchmarks on a one-year basis (See March 1, 2014 Participant Fee
                       Disclosure Notice at 4 (Hines Decl. Ex. 3));

               (ii)    the Fidelity Advisor Growth Opportunities Fund had outperformed both of
                       its benchmarks on a one-year and five-year basis, and had outperformed
                       one of its benchmarks on a ten-year-basis (id.);

               (iii)   the American Century Ultra Fund had outperformed both of its one-year
                       and one of its five-year benchmarks (id.); and

               (iv)    the American Century Growth Fund had outperformed both of its ten-year
                       benchmarks, outperformed one of its five-year benchmarks, and modestly
                       underperformed its one-year benchmarks (while still returning 29.37%)
                       (id. at 3).

Indeed, each of the eight investment options had periods of outperformance and modest

underperformance between 2009 and 2016 (see generally, Participant Fee Disclosure Notices

(Hines Decl. Exs. 2-5)) -- as would be expected, and precisely why hindsight performance

cannot support a claim for breach of fiduciary duty. See, e.g., Dorman v. Charles Schwab Corp.,

No. 17-cv-00285-CW, slip. op. at 6 (N.D. Cal. Sept. 20, 2018) (attached hereto at Appendix B)

(dismissing ERISA claim under Rule 12(b)(6), and holding that “offering and retaining funds

that have underperformed modestly . . . is not enough to show malfeasance”).

               Second, equally inadequate is Plaintiffs’ allegation that “certain” investment

options were “poorly rated and performed in a . . . poor manner.” (Compl. ¶ 65.) Absent from

the Complaint are any allegations of which investment options were “poorly rated,” what



                                                16
     Case 1:17-cv-06685-ALC-BCM Document 87 Filed 12/14/18 Page 21 of 26




constitutes “poorly rated,” who rated them “poorly,” or for what period of time those

unidentified investment options were “poorly rated.” See, e.g., White, 2016 WL 4502808, at *17

(rejecting allegation that investment fund underperformed and was poorly rated by Morningstar,

and holding that “[p]oor performance, standing alone, is not sufficient to create a reasonable

inference that plan administrators failed to conduct an adequate investigation -- either when the

investment was selected or as its underperformance emerged”) (citing Morgan Stanley, 712 F.3d

at 718-19).

       C.      Allegations That The Plan Did Not Contain Alternative
               Investments Do Not Support An Imprudence Claim As A Matter Of Law

               Equally unavailing are Plaintiffs’ allegations that the DST Defendants acted

imprudently by including (i) mutual funds as investment options, rather than collective trusts or

separately managed accounts, or (ii) a money market fund rather than a stable value fund as an

investment option. (Compl. ¶¶ 64, 81.)

               First, many courts have rejected the argument that retirement plans should include

mutual fund alternatives, concluding that retirement plans may reasonably opt for the expanded

package of services offered by mutual funds over institutional accounts, even if mutual funds

have higher fees. See, e.g., Loomis, 658 F.3d at 671 (affirming dismissal and rejecting claim that

fiduciaries should have offered institutional investments rather than retail mutual funds). Unlike

collective trusts or separately managed accounts, mutual funds are subject to extensive SEC

regulation under the Investment Company Act, 15 U.S.C. §§ 80a-1, et. seq. Among other things,

mutual funds are governed by boards that include independent directors, see 15 U.S.C. § 80a-16;

are registered with the SEC; and provide detailed shareholder communications such as

prospectuses and annual reports, see 15 U.S.C. §§ 80a-8, 24, 29. Collective trusts and separate

accounts, by contrast, are not subject to SEC regulations and disclosure rules. There is simply no



                                                17
     Case 1:17-cv-06685-ALC-BCM Document 87 Filed 12/14/18 Page 22 of 26




requirement that plan fiduciaries must forego the distinct regulatory and transparency benefits of

mutual funds for institutional investment vehicles. See Hecker, 556 F.3d at 586 (“We see

nothing in [ERISA] that requires plan fiduciaries to include any particular mix of investment

vehicles in their plan.”); see also White, 2016 WL 4502808, at *12 (rejecting allegation that a

failure to offer collective trusts or separate accounts supported an ERISA breach of fiduciary

duty claim and holding that “[i]t is inappropriate to compare distinct investment vehicles solely

by cost . . . mutual funds have unique regulatory and transparency features, which make any

attempt to compare them to investment vehicles such as collective trusts and separate accounts

an apples-to-oranges comparison” (internal quotation marks omitted)).

                 Second, Plaintiffs’ allegation that the Plan should have included a stable value

fund rather than a money market fund fares no better. (Compl. ¶ 64.) In applying the standards

set forth in Morgan Stanley, the court in White rejected that identical allegation as insufficient to

state a claim:

           The court finds that the complaint does not allege sufficient facts to show a
           breach of the duty of prudence in connection with defendants’ selection of
           the money market fund as the ‘capital preservation option.’ Offering a
           money market fund as one of an array of mainstream investment options
           along the risk/reward spectrum more than satisfied the [p]lan fiduciaries’
           duty of prudence. . . . Without some facts that raise an inference of
           imprudence in the selection of the money market fund -- apart from the fact
           that stable value funds may provide a somewhat higher return than money
           market funds -- plaintiffs have failed to state a claim.

White, 2016 WL 4502808, at *7-8. As in White, the Complaint here also fails to allege any facts

from which the court “‘may reasonably infer . . . that the process was flawed.’” Id. at *8

(quoting Morgan Stanley, 712 F.3d at 718).




                                                  18
     Case 1:17-cv-06685-ALC-BCM Document 87 Filed 12/14/18 Page 23 of 26




       D.      Conclusory Allegations That Fiduciaries Did Not Monitor The DST
               Stock Fund Do Not Support An Imprudence Claim As A Matter Of Law

               Plaintiffs assert that the Plan’s fiduciaries failed to monitor the DST Stock Fund

adequately because “it appears” that the fund “underperformed DST’s stock performance more

than it should have, presumably due to cash drag on the Company Stock Fund.”10 (Compl. ¶ 76.)

In other words, bucking the trend alleging that company stock funds are too risky for 401(k)

plans (see Hecker, 556 F.3d at 590-91), Plaintiffs claim that the DST Stock Fund was too

conservative because it contained both stock and cash.

               Like many of Plaintiffs’ other allegations, Plaintiffs’ allegations concerning the

DST Stock Fund fail to support a reasonable inference of a flawed process. The Complaint fails

to include any allegations about how much the DST Stock Fund underperformed DST stock, or

what Plaintiffs mean by the allegation that the fund underperformed DST stock by “more than it

should have.” (Compl. ¶ 76.) Indeed, Plaintiffs’ lone allegation about the DST Stock Fund’s

cash buffer -- that it caused the Stock Fund to underperform DST stock (Compl. ¶ 76) -- is

insufficient to state a claim for breach of fiduciary duty because a plaintiff “cannot rely, after the

fact, on the magnitude of the decrease in the [relevant investment’s] price.” Morgan Stanley,

712 F.3d at 718. Moreover, so-called “cash buffers” in company stock funds are a common

practice in order to provide liquidity in those funds. See, e.g., George v. Kraft Foods Global,

Inc., 641 F.3d 786, 793 (7th Cir. 2011) (observing that cash buffers “allow[] participants to

quickly sell their interests in the funds” without having to wait for the sale of stock, and “allow[]

the [p]lan to save transaction costs by ‘netting’ participant transactions[,]” avoiding brokerage

commissions being charged to the plan each time a request to buy or sell stock is made). In light


10
       As noted, the DST Stock Fund consisted of “98% to 99% of DST stock and 1% or 2% of
cash for liquidity purposes.” (2013 SPD at 10 (Hines Decl. 1).)


                                                  19
     Case 1:17-cv-06685-ALC-BCM Document 87 Filed 12/14/18 Page 24 of 26




of those benefits, courts have rejected claims alleging breach of fiduciary duties based on cash

buffers contained in company stock funds. See, e.g., Taylor v. United Tech. Corp., No.

3:06cv1494(WWE), 2009 WL 535779, at *9-10 (D. Conn. Mar. 3, 2009) (holding that “retaining

cash to provide transactional liquidity satisfies the prudent person standard”).11

       E.      Conclusory Allegations That The Advisory Committee
               Was Unqualified Or Failed To Adopt Procedures To Manage
               The Plan Do Not Support A Claim Of Imprudence As A Matter Of Law

               In a final attempt to cobble together a fiduciary breach claim, Plaintiffs allege that

the Advisory Committee (1) was unqualified to manage the Plan (Compl. ¶ 58); (2) failed to

engage an investment manager to manage the 401(k) portion of the Plan (id. ¶¶ 57, 67); and (3)

operated without any formal guidelines (id. ¶ 67). Those too fail to state a claim.

               First, Plaintiffs’ allegations that the Advisory Committee “lacked the requisite

knowledge and expertise to make informed judgments to perform [its] duties” (id. ¶ 58) and that

the Committee was “utterly unfamiliar with the scope of [its] fiduciary duties to the Plan under

ERISA with respect to the 401(k) investments in the Plan” (id.) are conclusions, not factual

allegations, and therefore fail to under the pleading standards articulated in Iqbal. See Morgan

Stanley, 712 F.3d at 717 (holding that to survive a motion to dismiss, a complaint must contain

more than “labels and conclusions or a formulaic recitation of the elements of a cause of action”)

(quoting Iqbal, 556 U.S. at 678). Indeed, missing from the Complaint are any allegations about

who served on the Advisory Committee, when they served, or their qualifications. Those

omissions are dispositive.

11
        Plaintiffs also allege that the Advisory Committee failed to disclose to participants the
Plan’s default investment option -- i.e., the fund where contributions are invested in the event
that a participant fails to elect particular investments. (Compl. ¶ 78.) Plaintiffs are wrong. Each
of the Plan’s annual Fee Disclosure Notices inform participants that the Plan’s default
investment option is the Vanguard Balanced Index Fund. (See, e.g., December 31, 2012
Participant Fee Disclosure Notice at 2 (Hines Decl. Ex. 2).)


                                                 20
     Case 1:17-cv-06685-ALC-BCM Document 87 Filed 12/14/18 Page 25 of 26




               Second, equally inadequate are the allegations that the Advisory Committee

“failed to engage an investment advisor for the 401(k) portion of the Plan from 2010 through

2015” and failed to “obtain[] the advice of an investment consultant to assist” it. (Compl. ¶¶ 57,

67.) As an initial matter, nothing in ERISA requires that a 401(k) retirement plan investment

committee engage an investment adviser. Moreover, the Complaint itself acknowledges that the

Advisory Committee was assisted in making decisions concerning the Plan’s investment options

by the Plan’s recordkeeper, BMO Harris Bank. (Id. ¶ 67.) Although Plaintiffs assert that

BMO’s reports were “canned” (id.), that too is a conclusion unsupported by allegations of fact,

and accordingly inadequate to support a claim.

               Third, similarly conclusory and insufficient to state a claim is the allegation that

the Advisory Committee “operated without any formal guidelines or system” and did adopt a

charter to govern its conduct. (Id. ¶¶ 58, 67.) Nothing in ERISA requires a committee to adopt a

charter, and missing from the Complaint is any acknowledgment of the Plan’s investment policy

statement.12

                                         CONCLUSION

               For all of the foregoing reasons, the DST Defendants’ motion to dismiss should

be granted in its entirety and all allegations and claims concerning the 401(k) portion of the Plan

should be dismissed with prejudice.




12
        In addition to a claim for breach of fiduciary duty, Count I also asserts a claim for
violations of ERISA’s prohibited transactions. (See Compl. ¶¶ 99-101.) Although unclear from
the Complaint’s allegations, Plaintiffs previously informed the Court that their prohibited
transaction claims are limited to the PSA, and do not concern the 401(k) portion of the Plan.
(See December 21, 2017, Letter from Laurie Rubinow at 3 (ECF No. 32).)


                                                 21
    Case 1:17-cv-06685-ALC-BCM Document 87 Filed 12/14/18 Page 26 of 26




Dated: December 14, 2018          Respectfully submitted,
       Boston, Massachusetts
                                  /s/ James R. Carroll
                                  Scott D. Musoff
                                  Alexander C. Drylewski
                                  James R. Carroll (pro hac vice)
                                  Michael S. Hines (pro hac vice)
                                  SKADDEN, ARPS, SLATE
                                    MEAGHER & FLOM LLP
                                  Four Times Square
                                  New York, New York 10036
                                  (212) 735-3000
                                  – and –
                                  500 Boylston Street
                                  Boston, Massachusetts 02116
                                  (617) 573-4800
                                  scott.musoff@skadden.com
                                  alexander.drylewski@skadden.com
                                  james.carroll@skadden.com
                                  michael.hines@skadden.com

                                  Counsel for Defendants
                                  DST Systems, Inc., The Advisory Committee of the
                                  DST Systems, Inc. 401(k) Profit Sharing Plan, and
                                  The Compensation Committee of the Board of
                                  Directors of DST Systems, Inc.




                                    22
